Title: To Thomas Jefferson from John Smith, 9 November 1802
From: Smith, John
To: Jefferson, Thomas


          
            Sir
            Chillicothe Nov 9th 1802
          
          Although I have not the honour of being made known to you, I am impelled as a member of the convention now in session and as a real friend of your administration of the general governmt. to enclose you a paper containing the Governors speech, by which you will discover the temper and disposition of his mind; as well respecting the policy of the national Legislature towards the United States generally, as to our Territory in particular—
          I consider the law of Congress well adapted to the impressions, the wishes and the interests of the people of this Territory. They were tired of the Colonial Yoke—They now hope for a change and I trust they will not be disappointed. I think our body is composed of 24 Republican members out of thirty five. We are progressing in the business of framing a constitution—We have concluded to call the new State (Ohio) and are determined to put an end to this Territorial government as soon as possible in order that we may form an additional link to the Republican chain—
          Governor St Clair left this for Cincinnati with a few of his friends yesterday and I have no doubt with some chagrin & disappointment. He took the pains to ride to this place unsolicited under the pretext of organizing the Convention—On the day of our meeting he entered our chamber appointed his Secretary and requested the members to hand in to him the certificates of their election & the Secretary would have them Registered—The measure was not acceeded to
   * Col. Thomas Worthington with a manly intrepidity & with his usual firmness in support of political Justice succesfully interfered.
 & we proceeded to the choice of a president & Secretary & to our own organization—The second day following his Freinds from Marietti took their seats & he again appeared & beged leave not as a public officer, but, as a private Citizen to make a few observations—under this impression leave was granted—The moment he sat down it was determined to take no notice of it—And resolution passed declaring our intention to terminate this government & that he should be requested to prorouge the Assembly—After which he withdrew & issued his proclamation & ordered the printer to publish his speech—I hope Sir you will pardon me for troubling you with this lengthy detail—The confidence I have in the Interest which you feel for the welfare of every description of american Citizens is the only apoligy that can be offered by
          Sir your most obedient Sevnt.
          
            John Smith
          
        